DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
Applicant Argues:
Consequently, Applicant again respectfully submits that one of ordinary skilled in the art would not be motivated to incorporate at least one second cut extending from the first cut (2A) of Mukai et al. along a second direction as recited in independent claim 1 since Mukai et al. expressly recognizes that selecting the length (L) of the slit (2A) alone is adequate to provide a desired dispensing operation of the dispensing box with minimal tearing of the tissue paper.

Examiner’s Response:Examiner notes the modification is to extend the cut of Castela, not to add additional cuts to Mukai.  Examiner further notes that the test for obviousness is not whether the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant Argues:
Moreover, as previously argued by Applicant, one of ordinary skilled in the art would not be motivated to increase the length of the slit (44) provided in a dispensing box of Castela et al. since Castela et al. expressly teaches that frictional forces are desired to be generated between the tissue (60) and the dispensing insert (42) upon dispensing the tissues (60) so as to cause the active substance (50) to be transferred from the dispensing insert (42) to the tissues (60).

As discussed during the Telephone Interview, Applicant again respectfully submits that Castela et al. actually teaches away from the hypothetical modification of a dispensing box of Castela et al. as asserted by the Examiner since such a hypothetical combination would serve to decrease the frictional forces generated in the dispensing box of Castela et al. if the length of the slit (44) were lengthened in a manner according to Mukai et al.

Examiner’s Response:
Firstly, Examiner notes that while Castela teaches an embodiment in which frictional force is used to transfer active substances from an insert to tissues, Castela is not 

Castela paragraph [0040]: The dispensing insert 42 is arranged such that active substance 50 is transferred to at least a portion of said tissues 60. Active substance 50 may be transferred to the tissues 60 in a number of ways. Firstly, active substance 50 may be transferred upon dispensing a tissue 60 from said container 10, i.e. through contact between the tissue and the dispensing insert 42 which causes active substance to be "rubbed off" the insert 42 and onto the tissues 60.
Castela paragraph [0041] Secondly, evaporation of the active substance 50 (which is volatile) creates a saturated atmosphere within the box, which impregnates the tissues 60. This effect is seen upon storage of the tissue, even before dispensing. 
Castela paragraph [0044]: To maximize physical transfer of active substance 50 from the dispensing insert 42 to the tissues 60, the active substance 50 may be concentrated in the region of the dispensing insert 42 located adjacent to the opening 44, as it is this region which makes most contact with the tissues 60 as they are dispensed.

Secondly, even if limited to one embodiment, while friction force is needed to some degree, Castela does not mention that friction force must be a particular amount in order to properly transfer active substances.  Instead, Castela discloses that the location of the active substance is more substantial in determining maximum transfer of active substances.  Thus, considering multiple ways of transferring active substances, and even location to be of importance, Castela does not teach away from extending the cut as extending the cut does not eliminate friction force, and is used to prevent tearing of tissues, while still be capable of holding or contacting tissues as they pass through.  

Applicant Argues:
During the Telephone Interview, the Examiner first referred to Paragraph [0026] of Castela et at. which describes that it is possible that a single dispensing opening (40) may extend over two or more sides of the container (10).

From this disclosure in Castela et al., the Examiner explained his opinion that the dispensing insert (42), with its slit (44), would necessarily be longer so that the ratio of the length of the dispensing opening (40) formed in the tissue box of Castela et at to the length of the slit (44) would be maintained similar to the respective ratio in the FIG. 1 embodiment of Castela et al.

Applicant respectfully traverses the assertion by the Examiner since Castela et at discloses that the dispensing insert (42) may not extend across the entire dispensing opening (40). See, Paragraph [0008] and [0032], As disclosed in Castela et at, this allows that tissues (60) can be dispensed from the container (10) in the gap thus formed between the edge of the dispensing opening (40) and the dispensing insert (42). See, Paragraph [0032],



During the Telephone Interview, the Examiner also referred to Paragraph [0031] of Castela et at which describes that the opening (e.g., slit) may take a variety of shapes, for example a single line, a cross-shape, a star-shape or aligned with Y-shapes at either end as illustrated in FIG. 1 and, therefore, according to the Examiner, the length of the slit (44) could be changed.

However, as argued by Applicant during the Telephone Interview, this disclosure in Paragraph [0031] of Castela et at. is merely directed to the shape of the slit (44) and not to the size or length of the slit (44) in a manner as claimed by Applicant. Rather, this disclosure in Castela et at is only directed to the shape of the slit (44) and not to its size, contrary to the assertion by the Examiner.


Examiner’s Response:
Examiner notes that Castela discloses that the opening (40) may extend over an entire surface or multiple surfaces.  Examiner further notes that Castela discloses that a cut/slit “may not extend across the entire dispensing opening”.  Examiner notes the term “may not” does not eliminate the possibility that the cut/slit may extend across the entire 

Castela paragraph[0031]: The opening 44 may take a variety of shapes, e.g. a single line, a cross-shape, a star-shape or a line with Y-shapes at either end as illustrated in FIG. 1. The dispensing insert 42 can also act to grip the leading edge of the following tissue, and prevent it from falling back into the box, so that dispensing of the following tissue is simplified.


Castela paragraph [0032]: The dispensing insert 42 may comprise an opening 44 which has a form other than a slit e.g. square, circular, triangular etc., through which tissues 60 can be dispensed. In addition, the dispensing insert 42 may not extend across the entire dispensing opening 40, so that tissue 60 can be dispensed from the container 10 in the gap thus formed between the edge of the dispensing opening 40 and the dispensing insert 42.

For the reason stated above, the claims stand rejected as previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-7, 9-14, and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela et al. (US 2010/0243668 – hereinafter Castela) in view of Mukai et al. (US 2004/0112783 – hereinafter Mukai).
Re Claims 1, 5-7, 14, 20, 22, and 24-26:
Castela discloses a dispensing box (10), comprising: a plurality of walls (21, 22, 23) connected to each other and defining an interior volume; a stack of sheet products (60) received in the interior volume; an opening (40) for removing sheet products provided at least in a top wall (21) of the plurality of walls; and a cover member (42) provided so as to at least partly close the opening (40), wherein the plurality of walls is made of a first material, (see paragraph [0021]) the cover member (42) is made of a second material (see paragraphs [00031, 0034, and 0035]), and the second material is more flexible than the first material (see Figs. 1-3), the cover member (42) has a first cut (44) extending along a first direction, and the cover member (42) further has at least one second cut (diagonal cuts on the ends) extending from the first cut (44) along a second direction intersecting the first direction (see Figs. 1-3), but fails to specifically teach the first cut has an extension in the first direction which is at least 70% of an extension of the stack of sheet products in the first direction.

Mukai teaches a first cut (2A) has an extension in a first direction which is at least 70% of an extension of the stack of sheet products in the first direction (see Figs. 1-24 and 

Further Re Claims 2 and 3:
Castela discloses wherein the first cut (44) has a first end in the first direction and a second end in the first direction, and the at least one second cut (diagonal cuts on the ends) extends from the first end or the second end of the first cut. (44) (see Fig. 1).

Further Re Claims 9-11:
Castela discloses wherein the cover member (42) has four second cuts (each diagonal (opposite one another) from a given end (see Fig. 1 – V shape cut being two cuts).

Further Re Claim 12:
Castela discloses wherein the at least one second cut extends substantially to an edge of the opening (40) (see Fig. 1).

Further Re Claim 13:
Castela teaches wherein the second direction is substantially perpendicular to the first direction (see Fig. 1).

Further Re Claim 21:
Castela discloses wherein the plurality of walls has two opposing side walls which are connected to each other by the top wall, and the opening (40) extends to the side walls so as to be present also in the side walls (see paragraphs [0026-0027]). 

Further Re Claim 23:
Castela discloses wherein adjacent sheet products in the stack of sheet products are interfolded with each other (see paragraph [0015]).

Further Re Claim 27:
Castela discloses wherein the plurality of walls is made of cardboard (see paragraph [0021]).

Further Re Claim 28:
Castela discloses wherein the cover member is made of a plastic material (see paragraphs [0031, 0034]).

Further Re Claim 29Castela discloses wherein the stack of sheet products is received in the interior volume in a substantially uncompressed state (see Fig. 2).


Claims 4, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai and further in view of North et al. (5,415,320 – hereinafter North).
Re Claims 4, 8, and 15:
Castela in view of Mukai teaches the device of claim 1, but fails to teach wherein the first cut has a first end in the first direction and a second end in the first direction, and the at least one second cut extends from the first cut at a position between the first and second ends of the first cut.

North teaches wherein a first cut (18) has a first end in the first direction and a second end in the first direction, and the at least one second cut (17) extends from the first cut at a position between the first and second ends of the first cut (see Figs. 4 and 5) (see Figs. 1-10).  Re Claim 15: North teaches wherein the width of an opening in a direction perpendicular to the longitudinal direction of the opening is at least 30% of a length of the opening in the longitudinal direction of the opening (see col. 4 line 60 to col. 5 line 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela in view of Mukai with that of North to provide a design choice of a finite number of design choices as known within the art.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai and further in view of Paul R. Tipping (5,219, 421 – hereinafter Tipping).

Castela in view of Mukai teaches the device of claim 1, but fails to teach wherein the cover member further has at least one third cut extending from the at least one second cut along a third direction intersecting the second direction.

Tipping teaches wherein a cover member further has at least one third cut (U shaped ends of 52 and 54) extending from at least one second cut (52, 54) along a third direction intersecting the second direction (see Fig. 2).  Re Claim 19: Tipping teaches wherein the cover member has four second cuts and four third cuts, and each third cut extends from an end of a respective second cut (Examiner notes cuts are defined as the points where the line intersect or change direction as similar to Applicant’s Fig. 3 – cut 52 is considered 2 cuts extending from 14 in opposite directions, and each end of 52 has another cut which is of a U shape, the total of 52 and 54 being four and corresponding U shapes).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela in view of Mukai with that of Tipping to provide a design choice as known within the art.

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai and further in view of Bates et al. (3, 239,097 – hereinafter Bates).
Re Claim 30:


Bates teaches wherein a cover member (38, 40) has a thickness in the range of 60 um to 80 um (see claim 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Castela in view of Mukai with that of Bates to provide a design choice as known within the art for a selection of material for a particular use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651